DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 11, 13, 16-18, 20, 21, 26-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McRae (2012/0218211).  McRae discloses a modular electronics system (abstract) which can include a node (300) or plurality of nodes (Figs. 7B & 8) formed by a plurality (Fig. 7A) of interconnected modules (100-100e) each having a housing (110), physical magnetic connectors (130) for physically interconnecting the modules (Fig. 1A, paragraph 22), electrical data and power connectors (120) that electrically connect the modules (paragraphs 26, 29 & 37) and electronic components (paragraph 24) define respective modules as a wireless communications module for enabling wireless communication with other modules (paragraphs 63-64), a sensor module with a sensor such as an accelerometer that generates sensor data indicative of a sensed condition (paragraph 65), an action module to perform an action having a display that displays visual information in accordance with received control data (paragraph 71) and a power module (paragraph  by the hub processor if not received in a time period (paragraph 66).  The hub processor has memory that can also store program instructions (paragraph 54).  The hub processor can also perform instructions received from the external client device (paragraph 54).  The modules can include memory for storing module settings such as status or type settings (paragraphs 64 & 66).  The external client device includes a display, an input device, memory for storing applications software and an electronic processing device operable to determine a module logic corresponding to interactions between selected modules in accordance with user input commands, generate instruction in accordance with the module logic and provide instructions to the hub for controlling the modules (paragraph 69).  In regard to some of the particular control functions of the hub processor, modules and client device, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 14, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae as applied above and further in view of Zhang (2015/0258435).  McRae discloses the basic inventive concept with the exception of the modules in a node maintained in a list and the external client device displaying icons associated with the modules on the display.  Zhang discloses a modular electronics system wherein the system enables a processor to request and receive an indication of the modules within a node from the communication module and maintain a list of the modules (paragraphs 24 and 30-34) and an external client device communicates with a hub to determine available modules forming part of nodes in communication with the hub and is further able to display icons on the display representing the available modules, positions the icons according to user commands, displays connections and generates instructions based on the connection between icons (paragraphs 19, 30-34, 56-62).  Since both McRae and Zhang relate to modular electronic systems, it would have been obvious to enable the processor of McRae to request and receive the modules in a node for being maintained in a list and to have the external client device .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-11, 13, 14, 16-18, 20, 21 and 24-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711